264 F.2d 583
105 U.S.App.D.C. 110
Joseph Anthony PAGLIOCHINI, Appellant,v.UNITED STATES of America, Appellee.
No. 14671.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 9, 1959.Decided March 5, 1959.

Mr. Albert J. Ahern, Jr., Washington, D.C., for appellant.
Mr. Jerome A. Cohen, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Nathan J. Paulson, Asst. U.S. Atty., also entered an appearance for appellee.
Before WASHINGTON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction for forging and uttering.  18 U.S.C. 495 (1952).  The alleged error on which appellant relies-- failure to charge that a certain witness was an accomplice and that his testimony should be viewed with caution-- was not raised in the District Court, and we find no sufficient reason on this record to exercise our authority under Fed.R.Crim.P. 52(b), 18 U.S.C., to review it here.


2
Affirmed.